Order entered October 4, 2016




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-01036-CV

                           IN RE: DERIC VALDEZ, Relator

               Original Proceeding from the 330th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-11-07033

                                       ORDER
                      Before Justices Bridges, Myers, and Whitehill

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE